CHIEF JUSTICE                                                                                       LISA MATZ
 CAROLYN WRIGHT                                                                               CLERK OF THE COURT
                                                                                                  (214) 712-3450
JUSTICES                                                                                    theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                                    GAYLE HUMPA
 DOUGLAS S. LANG                                                                            BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                             (214) 712-3434
 ROBERT M. FILLMORE                                                                       gayle.humpa@5th.txcourts.gov
 LANA MYERS                               Court of Appeals
 DAVID EVANS                                                                                       FACSIMILE
 ADA BROWN                         Fifth District of Texas at Dallas                             (214) 745-1083
 CRAIG STODDART
                                           600 COMMERCE STREET, SUITE 200
 BILL WHITEHILL                                                                                  INTERNET
 DAVID J. SCHENCK                               DALLAS, TEXAS 75202                     WWW.TXCOURTS.GOV/5THCOA.ASPX
 JASON BOATRIGHT                                   (214) 712-3400




                                                   May 21, 2018


       Mr. Shawn Wilson
       2923 Warren Avenue
       Dallas, Texas 75215

       RE:      Court of Appeals Number:      05-18-00097-CV
                Trial Court Case Number:      CC-18-00054-E

       Style: Shawn Wilson & All Property Occupants & All Other Occupants
              v.
              John D'Silva

       Dear Mr. Wilson:

               On January 30, 2018, appellant filed with the Court a “Statement of Inability to Afford
       Payment of Court Costs or an Appeal Bond.” Pursuant to Texas Rule of Appellate Procedure
       20.1(a) and (c), appellant is allowed to proceed without payment of the appellate court filing
       fees. See TEX. R. APP. P. 20.1(a),(c). However, fees charged by the trial court clerk or court
       reporter for preparation of the appellate record are governed by Texas Rule of Civil Procedure
       145. See id. 20.1(a). If appellant filed a “Statement of Inability” in the trial court, appellant is to
       notify the Court of such in writing no later than June 1, 2018.

                                              Respectfully,

                                              /s/ Lisa Matz, Clerk of the Court

       ltr/lp

       cc:      John D’Silva